DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17, and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramoto et al. (WO 2019/235399, hereinafter “Muramoto”).
In regard to claim 15, Muramoto discloses a thermoplastic resin film for forming a packaging bag that comprises hot-melt adhesive [0002]. Thus, a packaging container for free flowing filling material. The packaging film comprises a layer structure that is multilayer [0066]. The multilayer layer film comprises a three layers with a plastic material monofilm and a composite film comprising at least one layer of plastic material [Example 5 and 9 Table 1]. The container is formed by using two thermoplastic resin films placed one over another, and the end portions are heat-sealed [0075]. Thus, two oppositely positioned main walls. The bag has been 
 	In regard to claims 16-17, Muramoto discloses that the outer surface of the thermoplastic film is polyethylene [0013-0014, Example 5, Table 1].
	In regard to claims 22-23, Muramoto discloses that the outer surfaces of the thermoplastic film are embossed [0067]. The films are embossed over the entire outer surface at roughness depth of 10 to 200 µm [0044 and 0067]. The embossed films may have a surface roughness depth of 32 µm [Example 5 Table 1].
	In regard to claims 24-25, Muramoto discloses that the container is formed by using two thermoplastic resin films placed one over another, and the end portions are heat-sealed [0075]. Thus, two oppositely positioned main walls. The bag has been formed in a bag-like shape whose three sides are heat-sealed so as to having the opening and then heat-sealing the opening after filling [0079]. The examiner considers the bag-like shape to be a hose-shaped. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramoto et al. (WO 2019/235399, hereinafter “Muramoto”) in view of Savarganokar et al. (US 2019/0240959, hereinafter “Savarganokar”).
In regard to claim 18, Muramoto discloses a packaging container that comprises a free flowing material wherein the outer surface of the packaging container is embossed as previously discussed. The packaging container comprises a composite film of a layer of polyethylene and a layer of either EMMA or EVA. 
	Muramoto is silent with regard to the composite film comprising an inwardly positioned barrier layer. 
	Savarganokar discloses a multi-ply structure that includes a barrier film [abstract]. The multi-ply structures are formed into pouches [0121]. The barrier film comprises a barrier film which includes a polyester layer and a barrier coating layer placed inwardly of the multi-ply structure [0049]. 
	Muramoto and Savarganokar both disclose multi-layer thermoplastic films that are formed into pouches with a defined interior space. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the barrier film of Savarganokar in composite film of the packaging container of Muramoto motivated by the expectation of forming a pouch that has enhanced barrier properties. 
	In regard to claims 19-20, modified Muramoto discloses that the barrier coating layer comprise aluminum oxide [Savarganokar 0059] and the thickness of the barrier layer is from about 36 gauge to 120 gauge (9.2 µm to 30 µm) [Savarganokar 0055].

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-20 and 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that claims 26-28 have been withdrawn from consideration and should be noted as such on the claims sheet dated 10/19/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782